244 S.W.3d 289 (2008)
Rafael L. JOHNSON, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68234.
Missouri Court of Appeals, Western District.
February 5, 2008.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for Respondent.
Laura Grether Martin, Kansas City, MO, for Appellant.
Before HOWARD, C.J., and HARDWICK and WELSH, JJ.

Order
PER CURIAM.
Rafael Johnson appeals the denial of his post-conviction motion made pursuant to Missouri Supreme Court Rule 24.035 (2007). He alleges that the plea court clearly erred in overruling the motion without an evidentiary hearing. Johnson contends that he was denied effective assistance when plea counsel failed to file a motion to suppress a confession made to the police under the influence of prescribed narcotics. We hold that the motion court's decision was not clearly erroneous and thereby affirm its decision.
Rule 84.16(b).